Order filed, October 24, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00711-CR
                                    ____________

                            ALESTER D. HOGAN, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 176th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1344349


                                          ORDER

       The reporter’s record in this case was due September 24, 2012. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Wong Lee and Judy Fox, to file their records in this appeal within 20
days of the date of this order.

                                        PER CURIAM